—Judgment, Supreme Court, Bronx County (Edward Davidowitz, J.), rendered January 7, 1999, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 5 to 10 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning identification and credibility.
Defendant’s argument that the Allen charge (Allen v United States, 164 US 492) was coercive is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would find that the charge, read as a whole, adequately conveyed the proper principles, was sufficiently balanced, and did not impart to the jury that it was obligated to come to a verdict. Concur — Tom, J. P., Ellerin, Wallach, Lerner and Buckley, JJ.